Case 2:18-cv-06982-ODW-MAA Document 15-1 Filed 01/16/19 Page 1 of 12 Page ID #:127



    1    Zorik Mooradian, Esq., CSB No. 136636 
    2    zorik@mooradianlaw.com 
         Haik Hacopian, Esq., CSB No. 282361 
    3
         haik@mooradianlaw.com 
    4    Nanor C. Kamberian, Esq., CSB No. 316612 
    5
         nanor@mooradianlaw.com 
         MOORADIAN LAW, APC 
    6    5023 N. Parkway Calabasas 
    7    Calabasas, CA 91302 
         Telephone: (818) 876‐9627 
    8
         Facsimile:  (888) 783‐1030   
    9     
    10
         Attorneys for:        Plaintiff ROSA SALAZAR, individually and on behalf of similarly 
                               aggrieved employees 
    11    
    12                            UNITED STATES DISTRICT COURT 
              FOR THE CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION 
    13
                                                      
    14   ROSA SALAZAR, individually and on behalf       Case No.: 2:18‐cv‐06982‐ODW‐MAA
         of other persons similarly situated and        
    15
         similarly aggrieved employees,                     Assigned to: Hon. Otis D. Wright, II 
    16                                                        
    17   Plaintiffs,                                        Complaint Filed: May 4, 2018 
                                                            Action Removed: Aug. 15, 2018 
    18
         v.                                                
    19                                                      COMPLAINT –  INDIVIDUAL 
         MACY’S WEST STORES, INC., an active Ohio            AND REPRESENTATIVE ACTION
    20
         corporation; and DOES 1 through 10,                JURY TRIAL DEMANDED 
    21    
    22   Defendants.                                        1. Failure to Pay Wages; 
                                                            2. Failure to Provide Meal Periods; 
    23
                                                            3. Failure to Provide Paid Rest 
    24                                                         Periods; 
                                                            4. Failure to Timely Pay Wages at 
    25
                                                               Termination/Separation; 
    26                                                      5. Failure to Provide Accurate Wage 
    27                                                         Statements;  
                                                            6. Violation of Unfair Business 
    28
                                                               Practices Act – Bus. & Prof. Code 


               FIRST AMENDED COMPLAINT - CLASS AND REPRESENTATIVE ACTION -1-


                                                                        EXHIBIT "A"
Case 2:18-cv-06982-ODW-MAA Document 15-1 Filed 01/16/19 Page 2 of 12 Page ID #:128



    1                                                         §§ 17200, et seq.; and 
    2                                                      7. Penalties Pursuant to Private 
                                                              Attorneys General Act (“PAGA”) 
    3
                
    4
               Plaintiff ROSA SALAZAR (“Plaintiff”), on behalf of herself and similarly 
    5
         aggrieved employees, based on information and belief, complains and alleges: 
    6
                                                    I. 
    7
                                           INTRODUCTION 
    8
            1. This individual and representative action lawsuit arises out of the failure of 
    9
               Defendant MACY’S WEST STORES, INC. (referred here as “Macy’s” or 
    10
               “Defendant”) to pay employees minimum wages for all hours worked, to 
    11
               compensate for overtime work, to provide meal periods, to provide rest 
    12
               periods, to provide proper wage statements, and to pay all wages owed to 
    13
               terminated or separated employees in a timely manner. The representative 
    14
               claim asserted under PAGA is limited to the Macy’s department store located at 
    15
               Westfield Topanga Plaza, 21900 Vanowen Street, Canoga Park, CA 91303. 
    16
            2. Defendant employed Plaintiff during the applicable time period, utilizing 
    17
               consistent policies and procedures in violation of Labor Code §1194, et seq., 
    18
               Labor Code §200, et seq., Labor Code §500, et seq., and the applicable Wage 
    19
               Orders issued by the California Industrial Welfare Commission. 
    20
            3. Defendant engaged in the business of ownership and operation of department 
    21
               and retail stores for merchandise throughout the nation, including the State of 
    22
               California. Plaintiff was hired on or about June 12, 2012, and her employment 
    23
               was terminated on or about May 5, 2017. Plaintiff worked as a non‐exempt 
    24
               employee of Macy’s and was staffed for work by Macy’s at a facility in 
    25
               California, located at Macy’s Westfield Topanga Plaza, at 21900 Vanowen 
    26
               Street, Canoga Park, CA 91303. At all times during her employment with 
    27
               Macy’s and as applicable here, Ms. Salazar was a non‐exempt hourly employee, 
    28
               primarily responsible for pricing/tagging of merchandise, displayed and sold at 

              FIRST AMENDED COMPLAINT - CLASS AND REPRESENTATIVE ACTION -2-
Case 2:18-cv-06982-ODW-MAA Document 15-1 Filed 01/16/19 Page 3 of 12 Page ID #:129



    1         the Macy’s store. Her job classification also included inventory control and 
    2         price change team leader.  
    3      4. At the time of her termination, Plaintiff was not paid all her wages. Plaintiff 
    4         was not paid wages for all hours worked including hours considered off‐the‐
    5         clock as applicable. Plaintiff was also not paid for earned/vested vacation 
    6         benefit compensation. 
    7      5. Plaintiff was also deprived of lawful meal and rest periods and failed to receive 
    8         accurate itemized wage statements.  
    9      6. Defendant had a consistent policy of requiring its employees, including 
    10        Plaintiff, to work through meal periods or work without a meal period for at 
    11        least five (5) hours of a shift and failing to pay such employee one (1) hour of 
    12        pay at the employees’ regular rate of compensation for each workday that the 
    13        meal period was not provided or as required by California state wage and hour 
    14        laws. Defendants also engaged in the unlawful practice of combining meal 
    15        breaks with rest breaks. 
    16     7. Defendant had a consistent policy of failing to allow its employees, including 
    17        Plaintiff, rest periods for at least ten (10) minutes per four (4) hours, or a major 
    18        fraction thereof, and failing to pay such employees one (1) hour of pay at their 
    19        regular rate of compensation for each workday that the rest period is not 
    20        provided, or other compensation, as required by California state and wage and 
    21        hour laws.  
    22     8. Defendant knowingly provided inaccurate wage statements to its 
    23        employees, including Plaintiff, that did not correctly include the number of 
    24        hours worked, including overtime hours, or compensation for meal periods not 
    25        provided and rest period not authorized or permitted as required by California 
    26        state wage and hour laws.  
    27

    28



             FIRST AMENDED COMPLAINT - CLASS AND REPRESENTATIVE ACTION -3-
Case 2:18-cv-06982-ODW-MAA Document 15-1 Filed 01/16/19 Page 4 of 12 Page ID #:130



    1      9. Defendant had a consistent policy of failing to pay its employees, including 
    2         Plaintiff, all wages due at the termination or separation, in violation of 
    3         California state wage and hour laws. 
    4      10. Plaintiff, on behalf of herself, brings this action  
    5         pursuant to Lab. Code §§ 201, 202, 203, 204, 226 (a) (b), 226.7, 510, 512, 1194 and 
    6         1194.2, seeking unpaid wages, penalties, equitable relief, and reasonable 
    7         attorneys’ fees and costs.  
    8      11. Plaintiff, on behalf of herself, also brings  
    9         this action pursuant to Bus. & Prof. Code §§ 17200, et seq., seeking injunctive 
    10        relief, restitution, and disgorgement of all benefits obtained by Defendant as a 
    11        result of California Labor Code and applicable Wage Order violations. 
    12     12. Plaintiff, on behalf of the State of California, himself, and other similarly 
    13        aggrieved employees, also brings this action pursuant to California Private 
    14        Attorney General Act (“PAGA”), Cal. Lab. Code §2698, et seq. seeking unpaid 
    15        wages and other compensation, penalties, and reasonable attorneys’ fees and 
    16        costs. 
    17                                                II. 
    18                                JURISDICTION AND VENUE 
    19     13. Venue as to each defendant is proper in this judicial district, pursuant to Code 
    20        of Civil Procedure § 395. The County of Los Angeles is the proper venue, 
    21        because work for Defendant was performed by Plaintiff and other aggrieved 
    22        employees in the County of Los Angeles and the legal obligations owed by 
    23        Defendant to Plaintiff and other aggrieved employees were breached in the 
    24        County of Los Angeles. 
    25     14. The California Superior Court has jurisdiction in this matter, because Plaintiff is 
    26        a resident of California, the Macy’s department store where Plaintiff was 
    27        working is within the County of Los Angeles ‐ Macy’s Westfield Topanga Plaza, 
    28



             FIRST AMENDED COMPLAINT - CLASS AND REPRESENTATIVE ACTION -4-
Case 2:18-cv-06982-ODW-MAA Document 15-1 Filed 01/16/19 Page 5 of 12 Page ID #:131



    1           21900 Vanowen Street, Canoga Park, CA 91303 ‐ and Macy’s is qualified to do 
    2           business in California and regularly conducts business in California.   
    3     
    4                                                 III. 
    5                                          THE PARTIES 
    6        15. Plaintiff ROSA SALAZAR is a resident of the County of Los Angeles, State of 
    7           California, and was employed by Defendant in Los Angeles County from on or 
    8           about June 28, 2012 through on or about May 5, 2017. 
    9        16. Defendant MACY’S WEST STORES, INC. is, and at all times relevant here was, 
    10          an Ohio corporation, registered with the State of California Secretary of State. 
    11          Defendant operates a large chain of department and retail stores, with many 
    12          locations in the State of California. Defendant also has business operation 
    13          offices, apart from its department stores, located at 170 O’Farrell Street, San 
    14          Francisco, CA 9418. Defendant employs numerous non‐exempt, hourly paid 
    15          employees in California such as Plaintiff.  
    16       17. Plaintiff is ignorant of the true names, capacities, relationships and extent of 
    17          participation in the conduct herein alleged, of the defendants sued herein as 
    18          Does 1 through 10, but she is informed and believes and thereon alleges that 
    19          said defendants are legally responsible for the wrongful conduct alleged herein 
    20          and therefore sues these defendants by such fictitious names under Code of 
    21          Civil Procedure § 474.  Plaintiff will amend this First Amended Complaint to 
    22          allege their true names and capacities when ascertained. 
    23       18. Plaintiff is informed and believes and thereon alleges that each defendant acted 
    24          in all respects pertinent to this action as the agent of the other defendants, 
    25          carried out a joint scheme, business plan or policy in all respects pertinent 
    26          hereto, and the acts of each defendant are legally attributable to the other 
    27          defendants. 
    28                                                IV. 


               FIRST AMENDED COMPLAINT - CLASS AND REPRESENTATIVE ACTION -5-
Case 2:18-cv-06982-ODW-MAA Document 15-1 Filed 01/16/19 Page 6 of 12 Page ID #:132



    1                                  GENERAL ALLEGATIONS 
    2      19. At all times relevant here and as set forth in the following paragraphs of this 
    3         First Amended Complaint, Defendant employed more than 100 people; and 
    4         Plaintiff and each aggrieved employee was employed by Defendant, and each 
    5         of them, in the State of California.  
    6      20. The employees of Defendant have not been paid wages for all hours worked, 
    7         including overtime hours worked, have not been provided uninterrupted 
    8         thirty‐minute periods for work periods of at least five (5) hours, and have not 
    9         been permitted to take ten‐minutes (10) rest periods for work periods of four (4) 
    10        hours or major fractions thereof, pursuant to the Labor Code, and applicable 
    11        Wage Orders. 
    12     21. Defendant failed to pay Plaintiff and other aggrieved employees upon 
    13        discharge the wages earned and unpaid at the time of discharge.  
    14     22. Defendant failed to provide Plaintiff and other aggrieved employees, at the 
    15        time of each payment of wages, an accurate itemized statement in writing, 
    16        showing the gross wages earned, the total hours worked, including overtime 
    17        wages as applicable and any premium wages owed. 
    18           
    19               
    20                                                 V. 
    21                                 FIRST CAUSE OF ACTION 
    22                                 FAILURE TO PAY WAGES  
                                     (Labor Code §§ 510, 1194, 1194.2) 
    23
                                    (By Plaintiff against Defendants) 
    24                                                
    25
           23. Plaintiff incorporates paragraphs 1 through 22 of this First Amended Complaint 

    26
              as if fully alleged herein. 

    27
           24. At all relevant times, Plaintiff was an employee of Defendant covered by Labor 

    28
              Code §§ 510, 1194, 1194.2 and applicable Wage Orders, and she was entitled to 
              receive minimum and overtime wages for all hours worked, compensation for 

             FIRST AMENDED COMPLAINT - CLASS AND REPRESENTATIVE ACTION -6-
Case 2:18-cv-06982-ODW-MAA Document 15-1 Filed 01/16/19 Page 7 of 12 Page ID #:133



    1           accrued or vested vacation upon termination or separation and liquidated 
    2           damages equal to unlawfully unpaid minimum wages with interest.  
    3        25. Defendant has violated California law and the specified provisions of the Labor 
    4           Code and applicable Wage Orders by its failure to pay all wages due in 
    5           accordance, including minimum wages, wages for accrued or vested vacation 
    6           compensation and overtime pay. As a result of Defendant’s unlawful conduct, 
    7           Plaintiff has suffered damages as articulated in the Prayer for Relief, set forth 
    8           below, and fully incorporated here as applicable. 
    9     
    10                                               VI. 
    11                                 SECOND CAUSE OF ACTION 
    12                          FAILURE TO PROVIDE MEAL PERIOD OR  
                                   COMPENSATION IN LIEU THEREOF  
    13
                                          (Labor Code §§ 226.7, 512) 
    14                                (By Plaintiff against Defendants) 
    15
                                                        
             26. Plaintiff incorporates paragraphs 1 through 22 of this First Amended Complaint 
    16
                as if fully alleged herein. 
    17
             27. By its failure to provide thirty minute (30) uninterrupted meal period as well as 
    18
                second meal period, if applicable, to Plaintiff, Defendant willfully violated the 
    19
                provisions of Labor Code §§ 226.7, 512 and applicable Wage Orders.             
    20
             28. As a result of Defendant’s unlawful conduct, Plaintiff has suffered damages as 
    21
                articulated in the Prayer for Relief, set forth below, and fully incorporated here 
    22
                as applicable. 
    23
                                                     VII. 
    24
                                      THIRD CAUSE OF ACTION 
    25                         FAILURE TO PROVIDE REST PERIODS OR  
    26                           COMPENSATION IN LIEU THEREOF  
                                          (Labor Code § 226.7) 
    27
                                    (By Plaintiff against Defendants) 
    28                                                


               FIRST AMENDED COMPLAINT - CLASS AND REPRESENTATIVE ACTION -7-
Case 2:18-cv-06982-ODW-MAA Document 15-1 Filed 01/16/19 Page 8 of 12 Page ID #:134



    1      29. Plaintiff incorporates paragraphs 1 through 22 of this First Amended Complaint 
    2         as if fully alleged herein. 
    3      30. By their failure to provide ten‐minute (10) rest periods for every four (4) hours 
    4         of work or major fraction thereof per day to Plaintiff, Defendant willfully 
    5         violated Labor Code § 226.7 and applicable Wage Orders. 
    6      31. As a result of Defendant’s unlawful conduct, Plaintiff has suffered damages as 
    7         articulated in the Prayer for Relief, set forth below, and fully incorporated here 
    8         as applicable. 
    9                                             VIII. 
    10                               FOURTH CAUSE OF ACTION 
                          FAILURE TO PAY WAGES DUE AT TERMINATION 
    11
                                       (Labor Code §§ 201, 202, 203) 
    12                (By Plaintiff against Defendants) 
    13
                                                      
           32. Plaintiff incorporates paragraphs 1 through 22 of this First Amended Complaint 
    14
              as if fully alleged herein. 
    15
           33. By their failure to timely pay Plaintiff and Waiting Time Subclass, Defendant 
    16
              willfully violated the provisions of Labor Code §§ 201, 202, 203 and applicable 
    17
              Wage Orders. Sec. 203 of Labor Code provides that if an employer willfully fails 
    18
              to timely pay such wages, the employer must, as penalty, continue to pay the 
    19
              employee’s wages until the back wages are paid in full or an action is 
    20
              commenced. 
    21
           34. As a result of Defendant’s unlawful conduct, Plaintiff has suffered damages as 
    22
              articulated in the Prayer for Relief, set forth below, and fully incorporated here 
    23
              as applicable. 
    24
                                                   IX. 
    25
                                     FIFTH CAUSE OF ACTION 
    26              FAILURE TO PROVIDE ITEMIZED WAGE STATEMENTS 
    27                                (Labor Code §§ 226(a) (b)) 
                     (By Plaintiff against Defendants) 
    28
                      


             FIRST AMENDED COMPLAINT - CLASS AND REPRESENTATIVE ACTION -8-
Case 2:18-cv-06982-ODW-MAA Document 15-1 Filed 01/16/19 Page 9 of 12 Page ID #:135



    1      35. Plaintiff incorporates paragraphs 1 through 22 of this First Amended Complaint 
    2         as if fully alleged herein. 
    3      36. By their failure to provide accurate itemized wage statements, semimonthly or 
    4         at the time of each payment of wages, Defendant willfully violated the 
    5         provisions of Labor Code §§ 226 (a) (b) and applicable Wage Orders. 
    6      37. As a result of Defendant’s unlawful conduct, Plaintiff has suffered damages as 
    7         articulated in the Prayer for Relief, set forth below, and fully incorporated here 
    8         as applicable. 
    9                                                   X. 
    10                                SIXTH CAUSE OF ACTION 
    11                  VIOLATION OF UNFAIR BUSINESS PRACTICES ACT 
                                   (Bus. & Prof. Code §§ 17200, et seq.) 
    12
               (By Plaintiff, against Defendants) 
    13                                                
    14
           38. Plaintiff incorporates paragraphs 1 through 37 of this First Amended 

    15
              Complaint, except for the incorporation paragraphs of 27, 30, 33, 36 and 39, as if 

    16
              fully alleged herein.  

    17
           39. The  alleged  unlawful  conduct  of  Defendant  constitutes  unfair  competition 

    18
              pursuant  to  Business  and  Professions  Code  §§  17200  et  seq,  and  this  cause  of 

    19
              action is brought as a cumulative remedy under Bus. & Prof. Code § 17205 for 

    20
              the time period starting four (4) years before the filing of the Complaint. 

    21
           40. As  a  result,  Plaintiff  has  suffered  injury  in  fact  and  lost  money  or  property.  

    22
              Plaintiff  has  been  deprived  of  her  rights  as  set  forth  in  this  First  Amended 

    23
              Complaint,  including,  but  not  limited  to,  payment  of  minimum,  overtime, 

    24
              and/or actual wages for all hours worked. 

    25
           41. Pursuant  to  Business  and  Professions  Code  §17203,  Plaintiff  is  entitled  to 

    26
              restitution of all wages owed to her under the Labor Code, and interest thereon, 

    27
              in which she had a property interest, which Defendant failed to pay to her but 

    28
              withheld  and  retained  for  themselves.    Restitution  of  the  money  owed  to 
              Plaintiff, is necessary to prevent Defendant from becoming unjustly enriched by 

              FIRST AMENDED COMPLAINT - CLASS AND REPRESENTATIVE ACTION -9-
Case 2:18-cv-06982-ODW-MAA Document 15-1 Filed 01/16/19 Page 10 of 12 Page ID
                                  #:136


  1        its failure to comply with the Labor Code provisions. 
  2     42. Plaintiff is entitled to recover reasonable attorney’s fees in connection with her 
  3        unfair  competition  claims  pursuant  to  Code  of  Civil  Procedure  §  1021.5,  the 
  4        substantial benefit doctrine and/or the common fund doctrine. 
  5     43. Plaintiff requests the court to issue a preliminary and permanent injunction 
  6        prohibiting Defendant from committing the Labor Code and applicable Wage 
  7        Order violations set forth in this First Amended Complaint, and Plaintiff has 
  8        suffered further damages as articulated in the Prayer for Relief, set forth below, 
  9        also incorporated here fully as applicable. 
 10                                             XI. 
 11                              SEVENTH CAUSE OF ACTION 
         VIOLATION OF CALIFORNIA’S PRIVATE ATTORNEY GENERAL ACT 
 12
                                  (LABOR CODE § 2699 et seq.) 
 13             (By Plaintiff and Aggrieved Employees Against Each Defendant) 
 14
                                                    
        44. Plaintiff incorporates paragraphs 1 through 43 of this First Amended Complaint 
 15
           as if fully alleged herein. 
 16
        45. Under the Private Attorney General Act, Labor Code §§ 2698‐99 (“PAGA”), 
 17
           private parties may recover civil penalties for violations of the California Labor 
 18
           Code.  PAGA penalties are in addition to any other relief available under the 
 19

 20
           Labor Code. 

 21     46. As set forth above, Defendants violated the California Labor Code by 

 22        consistently failing to employ Plaintiff and other similarly situated employees 

 23        in compliance with California law. 

 24     47. Plaintiff provided written notice by certified mail to Defendants as to 
 25        employees of Defendants who worked at the Macy’s department store located 
 26        at 21900 Vanowen Street, Canoga Park, CA 91303, and Email Notice to the State 
 27        Labor & Workforce Development Agency (“LWDA”) of the legal claims and 
 28        theories of this case on May 3, 2018 and amended the notice thereafter. To date, 


          FIRST AMENDED COMPLAINT - CLASS AND REPRESENTATIVE ACTION -10-
Case 2:18-cv-06982-ODW-MAA Document 15-1 Filed 01/16/19 Page 11 of 12 Page ID
                                  #:137


  1            and after 65 days from the date of mailing of notice, the LWDA has not notified 
  2
               Plaintiff that the LWDA intends to exercise jurisdiction over the claim for civil 
  3
               penalties under the PAGA.  Accordingly, Plaintiff exhausted administrative 
  4
               remedies as required by Labor Code § 2699.3. 
  5
          48. Under the PAGA, Plaintiff and all other aggrieved employees are entitled to 
  6
               recover the maximum civil penalties permitted by law from Defendant for the 
  7
               violations of Labor Code alleged in this First Amended Complaint. 
  8
          49. Plaintiff and all other aggrieved employees are also entitled to recover their 
  9
                          attorneys’ fees and costs under Labor Code § 2699. 
 10
                                                   XII. 
 11
                                         PRAYER FOR RELIEF 
 12
                                                      
 13
               WHEREFORE, Plaintiff prays for relief and judgment against Defendant as 
 14
      follows: 
 15
               A.     Damages for unpaid minimum and overtime wages under Labor Code § 
 16
      1194; 
 17
               B.     Liquidated damages under Labor Code § 1194.2; 
 18
               C.     Disgorgement of Defendant’s wrongfully obtained profits and restitution 
 19
      of unpaid wages under Business and Professions Code §§ 17203, 17204; 
 20
               D.     Damages for unpaid additional compensation owed for missed or failing 
 21
      to provide timely or uninterrupted or lawful meal periods and rest periods; 
 22
               E.     Civil penalties under Labor Code § 226(e); 
 23
               F.     Damages for unpaid wages under Labor Code §§ 201 or 202; 
 24
               G.     Damages for unpaid penalty wages under Labor Code § 203; 
 25
               H.     Reasonable attorney’s fees pursuant to statute, including, but not limited 
 26
      to, Labor Code § 1194 and Code of Civ. Proc. § 1021.5;  
 27
               I.     Enjoinment of Defendant from further acts of unfair competition and 
 28
      continuous violations of the Labor Code and applicable Wage Orders;  

               FIRST AMENDED COMPLAINT - CLASS AND REPRESENTATIVE ACTION -11-
Case 2:18-cv-06982-ODW-MAA Document 15-1 Filed 01/16/19 Page 12 of 12 Page ID
                                  #:138


  1          J.    Civil penalties under Labor Code Section 2699 (75% payable to the 
  2   LWDA and 25% payable to aggrieved employees); and 
  3          K.    Such other relief, including prejudgment interest and costs. 
  4           
  5           
  6   DATED:  Jan. 15, 2019            MOORADIAN LAW, APC 
  7    
  8           
  9                                    By: __/s/Haik Hacopian_____________ _____________ 
 10                                           Zorik Mooradian,  
                                              Haik Hacopian, 
 11
                                              Nanor C. Kamberian, 
 12                                           Attorneys for Plaintiff and aggrieved 
 13
                                       employees   
                                               
 14       
 15    
                                DEMAND FOR A JURY TRIAL 
 16
                                                   
 17
             Plaintiff ROSA SALAZAR hereby demands a jury trial in the above case.  
 18
              
 19
      DATED:  Jan. 15, 2019            MOORADIAN LAW, APC 
 20
              
 21
       
 22
                                       By: __/s/Haik Hacopian_____________ _____________ 
 23
                                              Zorik Mooradian,  
 24                                           Haik Hacopian, 
 25
                                              Nanor C. Kamberian, 
                                              Attorneys for Plaintiff and aggrieved 
 26                                    employees                                                     
 27

 28



             FIRST AMENDED COMPLAINT - CLASS AND REPRESENTATIVE ACTION -12-
